 


110 HRES 1217 IH: Expressing the sense of the House of Representatives that the prevention of mental disorders and substance abuse among children, youth, and young adults, and the promotion of mental health and wellness among these populations, should be a public health priority.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1217 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2008 
Ms. Baldwin (for herself and Mrs. Bono Mack) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the prevention of mental disorders and substance abuse among children, youth, and young adults, and the promotion of mental health and wellness among these populations, should be a public health priority. 
 
 
Whereas mental health and substance use disorders among children, youth, and young adults are major threats to the health and well-being that often carry over into adulthood; 
Whereas the July 2003 report of the President’s New Freedom Commission on Mental Health stated that without interventions, child and adolescent mental health problems may lead to a downward spiral, and that no other illnesses damage so many children so seriously; 
Whereas the costs of treatment for mental health and addictive disorders create an enormous burden on the affected individuals, their families, and society as a whole; 
Whereas approximately 1 out of 2 people who need mental health treatment in our Nation do not receive it, and the rate of treatment and quality of care is even lower for ethnic and racial minorities; 
Whereas mental health promotion and prevention practices can impede the onset, or reduce the severity, of disorders, and can lead to mental health among children, youth, and young adults; 
Whereas significant progress has occurred in understanding what factors contribute to healthy development of children, especially in the face of adversity, and has provided a sound base of knowledge that underlies many effective health promotion and prevention strategies; 
Whereas well-researched health promotion and prevention practices have emerged in a variety of settings, including programs for at-risk populations, school-based interventions, interventions in primary care settings, and the provision of community mental health services; 
Whereas funding levels for mental health prevention and promotion services remain low compared to levels for treatment, residential placement, law enforcement, and corrections; 
Whereas science has provided the Nation with a rich foundation for fostering public and private sector collaboration in prevention and promotion efforts for children, youth, and young adults, particularly in educational, child welfare, and primary care settings; 
Whereas the wide application of promising research findings on disorder prevention and mental health promotion requires a strategy and program of dissemination to foster the use of evidence-based programs and practices in addressing the mental health needs of children, youth, and young adults; and 
Whereas the July 2003 report of the President’s New Freedom Commission on Mental Health stated that the Nation must continue to invest in research to further advance prevention in mental health care: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the prevention of mental disorders and substance abuse among children, youth, and young adults, and the promotion of mental health and wellness among these populations should be a public health priority. 
 
